Case 1:18-cv-00566-TJM-CFH Document 127-1 Filed 08/22/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

NATIONAL RIFLE ASSOCIATION OF AMERICA,
Plaintiff, DECLARATION

 
  

OG

(TIM/CFH)

 

~ -against-

ANDREW CUOMO, both individually and in his official
capacity; MARIA T. VULLO, both individually and in her
official capacity, and THE NEW YORK STATE
DEPARTMENT OF FINANCIAL SERVICES,,.

Defendants.

 

Tanisha Edwards, Esq., declares the following to be true and correct under penalty of
perjury, pursuant to 28 U.S.C, § 1746:

I, I am employed by the Executive Chamber of the State of New York as Assistant
Counsel to the Governor for Taxation and Financial Services, 1 respectfully submit this
Declaration pursuant to the Court’s Order of August 8, 2019 [Dkt. 121 ], specifically in regards to
the Court’s directive concerning the production of: 1) Documents concerning referrals of NRA-
related matters to other government agencies [Dkt. 121 at pg, 27-30], and; 2) Documents and
communications related to adverse actions against the NRA [Dkt 121 at pg. 49-50].

2, The Executive Chamber has undertaken a diligent search for records responsive to
the demands at issue, more specifically Plaintiff's RFP1 -3, 5, 10-11, 19-23, 23(2), 24 and 25.

3, After a diligent search, and has already been represented to the Plaintiff in

Governor Cuomo’s discovery responses, there exist no documents relevant to referrals of matters

 
Case 1:18-cv-00566-TJM-CFH Document 127-1 Filed 08/22/19 Page 2 of 2

related to the NRA to other government agencies, beyond what has already been provided to the

Plaintiff.
4, After a diligent search, and has already been represented to the Plaintiff in
Governor Cuomo’s discovery responses, there exist no documents relevant to adverse or

enforcement actions against financial institutions doing business or potentially doing business

   

provided to the Plaintiff.

Dated: Albany, New York
August 20, 2019

 

 

TO: Sarah Rogers, Esq.
Brewer Attorneys & Counselors -
750 Lexington Avenue, 14th Flr,
New York, NY 10022

 
